DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/30/2021 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Applicant’s amendments in the response filed on 6/30/2021 has been acknowledge by the Examiner. Currently claims 1, 3- 4 and 6 are pending, claims 2, 5, and 7 are canceled, and claims 1 and 4 have been amended. Applicant’s amendments overcome the previously filed claim objections. In view of Applicant’s cancelation of claim 7, the Examiner withdraws the previously filed rejection of the claim under 35 U.S.C 112(b).  A complete action on the merits of claims 1, 3-4, and 6 follows below. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation “the windshield washer fluid.” There is insufficient antecedent basis for this limitation in the claim 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 and 4   is/are rejected under 35 U.S.C. 103 as being unpatentable over Bledsoe (2014/0074198) in view of Lennox (2005/0107855) and in further view of Youtube video clip entitled “How to Build a Beer Fridge (Kegerator Conversion Kit),” uploaded on May 5, 2015 by user “KegWorks.” Retrieved from Internet https://www.youtube.com/watch?v=W9UW-QLg9d0.
Regarding claim 1, Bledsoe teaches a method of using a cold therapy machine (a cold therapy system for cooling of a sore or injured body part), the cold therapy machine having an ice container for filling with ice (bath housing 22 includes cooling bath 20 where the user can vary the amount of ice [0013], Fig. 2) and a pump (liquid pump 30) configured to be connected to hoses (lines 12 and 14) for circulating a fluid 
placing ice in the container ([0037] patient can vary the amount of ice and/or water place in bath housing 22 of cooling bath 20),
operating the pump to circulate the fluid through the houses from the ice therapy machine to the therapy pad and pack to the ice therapy machine ([0036] Liquid pump 30 pumps ice water from bath housing 22 through to-pad line 12 into a chilled-water chamber of heat exchanging therapy pad 40.  The chilled water accumulates heat from a patient-contacting chamber of heat exchanging therapy pad 40, which in turn accumulates heat from the patient.  The water exits the patient contacting chamber of heat exchanging therapy pad 40 and returns to cooling bath 20).
Bledsoe does not teach wherein the fluid is a fluid mixture that remains liquid at temperatures below 32 degrees Fahrenheit. 
However, Lennox teaches a device within the same field of invention (apparatus for thermal regulation of the body) wherein heat transfer liquid 46 may include water and an anti-freeze agent such as ethylene glycol. Paragraph [0104] further discusses under zero degrees centigrade water freezes and anti-freeze (ethylene glycol) does not. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the heat transfer liquid (water) in Bledsoe such that it is a fluid that remains liquid at temperature below 32 degrees Fahrenheit (ethylene glycol) since it reduces the temperature of the portion in thermal communication with the cooling garment that contacts the body [0104]. 

However, KegWorks teaches a known technique that is applicable to the base device of Bledsoe (KegWorks discusses inserting a container of a fluid source in a standard refrigerator/freezer to keep the fluid source cool and dispense cool fluid– converting a standard refrigerator/freezer into a beer dispenser that keeps beer cool (0:30) , drilling a hole through the refrigerator door and connecting a faucet , shank, and tube which are in fluid communication with the keg that is placed inside the refrigerator (1:20), operating the refrigerator/freezer to keep the beer cool when the and receiving the cooled fluid when the door of the refrigerator/freezer door is closed (2:34)). 
One of ordinary skill in the art would have been capable of applying this known technique to a known device (cold therapy device) that was ready for improvement and the results would have been predictable to one of ordinary skill in the art. 
Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to place the cold therapy machine, including the ice container and the pump, into a freezer; connecting the pump to the hoses, and closing the freezer door , providing a hole on the door of the freezer such that the hoses  extend from the pump through the hole in the door of the freezer to the therapy pad when the door is closed and operating the freezer to prevent the ice from melting for the (MPEP 2143 section (D) Applying a known technique to a known device (method, or product) ready for improving to yield predictable results).
Furthermore, while KegWorks generally provides for one hole on the freezer door and does not disclose holes, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide for more than one hole to accommodate both tubes of Bledsoe, since it has been held that the provision of adjustability, where needed, involves only routine skill in the art.  In re Stevens, 101 USPQ 284 (CCPA 1954).
Regarding claim 3, the combination teaches the limitations of claim 1 and wherein the windshield washer fluid is an ethylene glycol solution (Lennox [0104]).
Regarding claim 4, Bledsoe teaches an apparatus for enhancing efficiency of an ice therapy machine and eliminating a need to add ice to the ice therapy machine during therapy session comprising:
the ice therapy machine (a cold therapy system for cooling of a sore or injured body part) including an ice container (bath housing 22 includes cooling bath 20, Fig. 2) and a pump (liquid pump 30), and the pump being connected to hoses (lines 12 and 14) 
a power cord for the ice therapy machine to supply power ([0034]). 
Bledsoe does not teach wherein the fluid is a fluid mixture that remains liquid at temperatures below 32 degrees Fahrenheit. 
However, Lennox teaches a device within the same field of invention (apparatus for thermal regulation of the body) wherein heat transfer liquid 46 may include water and an anti-freeze agent such as ethylene glycol. Paragraph [0104] further discusses under zero degrees centigrade water freezes and anti-freeze (ethylene glycol) does not. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the heat transfer liquid (water) in Bledsoe such that it is a fluid that remains liquid at temperature below 32 degrees Fahrenheit (ethylene glycol) since it reduces the temperature of the portion in thermal communication with the cooling garment that contacts the body [0104]. 
Bledsoe does not teach a freezer in which the ice therapy machine is placed, wherein the freezer has a door or insulating front panel with at least one hose-passing 
However, KegWorks teaches a known technique that is applicable to the base device Bledsoe (KegWorks discusses inserting a container of a fluid source in a standard refrigerator/freezer to keep the fluid source cool and dispense cool fluid– converting a standard refrigerator/freezer into a beer dispenser that keeps beer cool (0:30) , drilling a hole through the refrigerator door and connecting a faucet , shank, and tube which are in fluid communication with the keg that is placed inside the refrigerator (1:20), operating the refrigerator/freezer to keep the beer cool when the and receiving the cooled fluid when the door of the refrigerator/freezer door is closed (2:34)). 
One of ordinary skill in the art would have been capable of applying this known technique to a known device (cold therapy device) that was ready for improvement and the results would have been predictable to one of ordinary skill in the art. 
Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to place the cold therapy machine, including the ice container and the pump, into a freezer; connecting the pump to the hoses, and closing the freezer door , providing a hole on the door of the freezer such that the hoses  extend from the pump through the hole in the door of the freezer to the therapy pad when the door is closed and operating the freezer to prevent the ice from melting for the purposes of extending the cooling effect. 
(MPEP 2143 section (D) Applying a known technique to a known device (method, or product) ready for improving to yield predictable results).
Furthermore, while KegWorks generally provides for one hole on the freezer door it does not disclose a power cord hole hole configured to enable passage of a power cord for the ice therapy machine to supply power to operate the ice therapy machine from outside the freezer while the ice therapy machine is situated within the freezer.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide for more than one hole to accommodate the set of fluid tubes and power cord of Bledsoe, since it has been held that the provision of adjustability, where needed, involves only routine skill in the art.  In re Stevens, 101 USPQ 284 (CCPA 1954) .
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bledsoe (2014/0074198), in view of Lennox (2005/0107855), Youtube video clip entitled “How to Build a Beer Fridge (Kegerator Conversion Kit),” uploaded on May 5, 2015 by user “KegWorks.” Retrieved from Internet https://www.youtube.com/watch?v=W9UW-QLg9d0 and in further view of Copeland (4,149, 529). 
Regarding claim 6 the combination teaches the limitations of claim 4 as previously rejected above. While Bledsoe provides for a power cord it is silent about specifically teaching an on/off switch connected to the power cord for turning the pump on and off from outside the freezer. 
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included an on/off switch connected to the power cord for turning the pump on and off since on/off switches are well known and widely used in the art of electrical connectors involves only routine skill in the art as further evidence by Copeland (control switch for the main electrical power supply 58, 59). 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 4 have been considered. 
The declaration under 37 CFR 1.132 filed 6/30/2021 is insufficient to overcome the rejection of claims 1 and 4 based upon the rejection under 35 U.S.C 103(a) as set forth in the last Office action because the showing is not commensurate in scope with the claims. The prototype described by the Applicant uses a two gallon sealed fluid reservoir with a sealed icepack inside, a separate fluid pump, and a programmable thermostat switch to show below freezing temperature, and a separate thermometer to show reservoir temperature. The Applicant does not discuss using an ice therapy machine in a freezer. Furthermore, with respect to the Kegerator reference, Applicant discusses “that placement of any conventional ice therapy machine in a refrigerator of 
Furthermore, the facts presented are not germane to the rejection at issue. Applicant further argues “placement of an ice therapy machine in a refrigerator modified to include a liquid dispensing tap will make it impossible to use the ice therapy machine of its intended purpose because (ii) it is necessary for hoses from the ice therapy machine to pass through the refrigerator door rather to terminate in a tap as illustrated in the video, so that coolant can circulate from the ice therapy machine to the therapy pad.” The Examiner respectfully disagrees since the rejection does not rely on the tap configuration of the “Kegerator Conversion Kit.” The rejection rather states that it would have been obvious to place the cold therapy device of Bledsoe which provides for hoses and a therapy pad, create holes on the door of the fridge (in view of Kegerator Conversion Kit) in order to pass the tubes through the holes for a user to apply the therapy pad, provide continuous cooling, and prevent the ice in the ice container from rapidly melting. 
Applicant’s remarks filed on 6/30/2021 has been considered by the Examiner. Applicant on page 9 of the remarks recites “The fact the Kegerator has nothing on its face to do with ice therapy, involves a dispensing tap mounted on a door rather than circulating hoses that pass through the door, teaches a refrigerator rather than a 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). It is the position of the Examiner that the keg in Kegworks is comparable to the cold therapy machine since it does not actively cool fluid (via a thermoelectric module, or refrigeration circuit). Furthermore, the Examiner is modifying Bledsoe, Lennox in view of KegWorks such that it would have been obvious to place an ice cold therapy machine in the refrigerator of Kegworks and pass the recirculation tubes through the drilled holes of the refrigerator door. According to MPEP 2143, the combination would yield predictable results: (1) allow fluid to transfer heat from the therapy pad back to the refrigerator, (2) provide patient access to the therapy pad, and provide continuous therapy while the fluid source in the refrigerator is maintained at a cool temperature.  
 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Banker (2016/0317348) provides for a freezer (chiller 40), an ice container for filling with ice (an internal reservoir which is in thermal communication with the circulating fluid …a chilled thermal mass e.g. dry ice or ice may be placed directly into the circulating fluid reservoir) and a pump (Col. 6 line 15) configured to be connected to hoses (16, 18) for circulating a fluid through a therapy pad arranged to be placed in contact with a body part (fluid circulating pad 12), extending hoses from the therapy pad, which is located outside the freezer, through holes in the door of the freezer (Fig. 6).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASAMIN EKRAMI whose telephone number is (571)272-9803.  The examiner can normally be reached on 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571) 272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




/Y.E/Examiner, Art Unit 3794                  


/KAITLYN E SMITH/Primary Examiner, Art Unit 3794